Appeal from a judgment of the County Court of Tompkins County (Barrett, J.), rendered March 16, 2000, convicting defendant upon his plea of guilty of the crimes of robbery in the first degree (three counts), grand larceny in the third degree, grand larceny in the fourth degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree.
Defendant was charged in an 11-count indictment with numerous crimes after robbing a bank in the City of Ithaca, Tompkins County. After placing a bag over his head, defendant entered a bank and, at gunpoint, demanded that the teller turn over money. After leaving with the money, defendant was involved in a high speed car chase with police and was ultimately apprehended. Defendant pleaded guilty to three counts of robbery in the first degree, grand larceny in the third degree, grand larceny in the fourth degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree in full satisfaction of the indictment. No promise was made concerning sentencing. Defendant was subsequently sentenced to various concurrent terms of imprisonment, the maximum of which was nine years on the robbery convictions.
Defendant’s sole contention on appeal is that the sentence is harsh and excessive. Notwithstanding defendant’s lack of criminal record, we find his argument unconvincing (see e.g. People v Curry, 294 AD2d 608, 612 [2002], lv denied 98 NY2d 674 [2002]). The circumstances of the incident reveal that defendant carefully planned the robbery, seriously traumatized bank employees while executing it and jeopardized the safety of the police and the public during the high speed chase. Consequently, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v King, 277 AD2d 708, 712 [2000], lv denied 96 NY2d 802 [2001]).
Cardona, P.J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.